     KRISTINE M. KUZEMKA, ESQ.
1    Nevada Bar #8836
     Kuzemka Law Group
2    1180 N. Town Center Drive, Suite 100
     Las Vegas, Nevada 89144
3    (702) 949-9990
     kristine@kuzemkalaw.com
4    Attorney for Jamal William
5
                                   UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
8
      UNITED STATES OF AMERICA,
9
                          Plaintiff,                        Case No. 2:17-cr-124-JAD-EJY
10                                                               ORDER GRANTING
      v.
11                                                          UNOPPOSED MOTION TO
                                                            CONTINUE SELF-SURRENDER
12                                                          DATE
      JAMAL WILLIAM,
13                                                          (First Request)
                            Defendant.
14                                                                  ECF No. 406
15
     CERTIFICATION: This Motion is timely filed.
16
17
            COMES NOW, the Defendant, JAMAL WILLIAM, by and through counsel undersigned,
18
     KRISTINE M. KUZEMKA, ESQ., and moves this Honorable Court for an Order continuing Mr.
19
     William’s self-surrender date to the Bureau of Prisons for the purpose of obtaining necessary medical
20
     treatment.
21
22
            DATED this 15th day of October, 2019.
23
                                                          Respectfully submitted,
24
25
                                                          /s//KRISTINE M. KUZEMKA
26                                                        KRISTINE M. KUZEMKA, ESQ.
                                                          Nevada Bar #8836
27
28

                                                      1
1                                          STATEMENT OF FACTS
2           On July 29, 2019, Defendant, Jamal William was sentenced by this Honorable Court to serve
3    nine (9) months in prison with 3 years of supervised release thereafter. He was ordered to self-
4    surrender on October 28, 2019, before 12 pm. Subsequent to the sentencing, Defense Counsel was
5    made aware of a health issue complication not known at the time of sentencing. (See Exhibit A,
6    Memorandum from Mark J Cirella, M.D. and the Centennial Surgery Center Scheduling Order) Mr.
7    William has a scheduled Caudal ESI procedure on November 13, 2019 at 8:20 am. Mr. William will
8    need to follow up after this procedure every thirty days. Therefore, this unopposed motion is submitted
9    to request this Court consider continuing Mr. William’s self-surrender date no sooner than seventy-
10   five (75) days.
11                                               DISCUSSION
12          This Court has the inherent authority to extend Mr. William’s self-surrender date to the Bureau
13   of Prisons under 18 U.S.C. § 3143(a). which reads in pertinent part:
14
            (a) Release or detention pending sentence. (1) Except as provided in paragraph (2),
15          the judicial officer shall order that a person who has been found guilty of an office
            and who is awaiting imposition or execution of sentence, other than a person for whom
16          the applicable guideline promulgated pursuant to 28 U.S.C. 994 does not recommend
            a term of imprisonment, be detained, unless the judicial officer finds by clear and
17          convincing evidence that the person is not likely to flee or pose a danger to the
18          safety of any other person or the community if released under section 3142(b) or
            (c). If the judicial officer makes such a finding, such judicial officer shall order
19          the release of the person in accordance with section 3142(b) or (c).
20          Thus, pursuant to 18 U.S.C. § 3143(a), this Court has the authority to permit Mr. William to

21   voluntarily report to prison if it is determined by “clear and convincing evidence that he is not likely

22   to flee or pose a danger to the safety of any other person or community.” Mr. William submits that

23   18 U.S.C. § 3143(a) gives this Court the inherent authority to continue his self-surrender date as long

24   as he is not a danger to the community or a flight risk. As this Court knows, Mr. William’s has been

25   completely complaint with all of the conditions of pretrial release since July, 2018, and as the Court

26   previously has determined in allowing him to remain at liberty, even after his conviction and

27   sentencing, he is neither a danger to the community nor a flight risk.

28   //

                                                         2
1            Additionally, 18 U.S.C. § 3145(c) allows a person subject to detention to be ordered released
2    if it is clearly shown why there are exceptional reasons why the person’s detention would not be
3    appropriate. Exceptional circumstances exist where there is a “a unique combination of circumstances
4    giving rise to situations that are out of the ordinary. United States v. DiSomma, 951 F.2d 494, 497
5    (2d Cir. 1991). Mr. William submits he reported to Pretrial Services after sentencing and discussed
6    the scheduled surgery for September 3, 2019 with his new officer. Mr. William advised he has to have
7    follow up care and treatment every 30 days post-surgery. The pretrial officer explained that Mr.
8    William will not be transported for his follow up care while in custody of the Bureau of Prisons.
9    Subsequently, Mr. William was scheduled for another ESI procedure to take place on November 13,
10   2019.
11           Here, because Mr. William meets the requirements under 18 U.S.C. § 3143(a) and 18 U.S.C.
12   § 3145(c), and he remains in compliance with the current conditions of his release, he respectfully
13   requests this Court issue an Order continuing his self-surrender date for no sooner than seventy-five
14   (75) days. Allowing this continuance will give Mr. William enough time to receive necessary follow
15   up medical care before surrendering to the BOP. Such a continuance will provide for two thirty (30)
16   day follow up appointments after the November 13, 2019, ESI procedure.
17           Counsel for Mr. William has spoken to Assistant United States Attorney Robert Knief, and he
18   has no objection to continuing Mr. William’s self-surrender date for no sooner than seventy-five (75)
19   days.
20                                              CONCLUSION
21           Based on the aforegoing, Mr. William respectfully requests this Honorable Court to continue
22   his self-surrender date for no sooner than seventy-five (75) days.
23
24           DATED this 15th day of October, 2019.
25                                                          Respectfully submitted,
26                                                          /s//KRISTINE M. KUZEMKA
                                                            KRISTINE M. KUZEMKA, ESQ.
27
                                                            Nevada Bar #8836
28

                                                        3
                              CERTIFICATE OF ELECTRONIC SERVICE
1
            I hereby certify that service of the above entitled Unopposed Motion to Continue Self-Surrender
2
     Date was made this 15th day of October, 2019, by CM/ECF (Electronic Filing) to the Court and to:
3
4
            Government Counsel:
5
6           Mr. Nicholas Trutanich
            United States Attorney
7
            Mr. Robert Knief
8           Assistant United States Attorney
9
            501 Las Vegas Blvd South, Ste. 1100
10          Las Vegas, NV 89101
11
12          DATED this 15th day of October, 2019.

13
14                                                 BY        /s//Shellie Ortega
                                                            Legal Assistant
15                                                          Kuzemka Law Group
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
     KRISTINE M. KUZEMKA, ESQ.
1
     Nevada Bar #8836
2    Kuzemka Law Group
     1180 N. Town Center Drive, Suite 100
3    Las Vegas, Nevada 89144
     (702) 949-9990
4    kristine@kuzemkalaw.com
5    Attorney for Jamal William

6
                                   UNITED STATES DISTRICT COURT
7
                                           DISTRICT OF NEVADA
8
9
     UNITED STATES OF AMERICA,
10
                           Plaintiff,                        Case No. 2:17-cr-124-JAD-EJY
11
     v.
12
                                                             FINDINGS OF FACT, CONCLUSIONS
13                                                           OF LAW AND ORDER
     JAMAL WILLIAM,
14
                           Defendant.
15
16
17                                          FINDINGS OF FACT

18          Based on the pending Unopposed Motion to Continue Self-Surrender Date of counsel, and

19   good cause appearing therefore, the Court finds that:

20          1. The defendant seeks this continuance for a medial procedure scheduled for November 13,

21              2019.

22          2. The parties agree to the continuance of the self-surrender reporting date to the Bureau of

23              Prisons.

24          3. Continuing the self-surrender reporting date, no sooner than seventy-five (75) days will

25              provide for the ESI procedure and subsequent follow up visits.

26   //

27   //

28   //

                                                        5
1                                       CONCLUSIONS OF LAW
2           The ends of justice are served by granting said continuance for self-surrender to the Bureau of
3    Prisons (BOP). Mr. William meets the requirements under 18 U.S.C. § 3143(a) and 18 U.S.C. §
4    3145(c). Mr. William remains in compliance with the current conditions of his release.
5                                                  ORDER
6    Good cause   appearing, and
            IT IS THEREFORE        as the Government
                                ORDERED                does not
                                            that Mr. William’s   oppose the date
                                                               self-surrender request,
                                                                                  to theITBOP
                                                                                           IS shall be
     HEREBY ORDERED that the motion to continue self-surrender date [406] is GRANTED.
7    continued toWilliam
                 the _____ dayself-surrender
                               of ______________,
     Defendant           must                 to the20__.
                                                     designated BOP by noon on January 13, 2020.
8           IT IS FURTHER ORDERED that Mr. William shall surrender for service of sentence at the
9    institution designated by the BOP before 12 pm on _________________________.
10
11          Dated this _____
                       22nd day of October, 2019.
12
13
                                                     ___________________________________
14
                                                         UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       6
